internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-126221-01 date april re legend trust decedent child child child date date date court state dear this is in response to your letter dated date in which a ruling was requested concerning the generation-skipping_transfer_tax consequences of a proposed modification of trust decedent died testate on date survived by his three children child child and child under decedent’s will dated date decedent established a testamentary_trust for the primary benefit of child and child 3's children the trustees are required to pay the trust income quarterly to child for life the will further provides i also appoint child and child be appointed trustees of the trust of child without bond and make any distribution of the principal as they think proper and necessary for the comfort of her or her children at the death of child the trust fund will pass on to her children and the same trustees will continue to handle the trust for the children until they think time is proper to pay the trust fund to the children or any part thereof plr-126221-01 section of the code of state as amended provides that upon the petition of the trustee or a beneficiary of a_trust in the circuit_court in which the trustee qualified such circuit_court may for good cause shown modify a_trust in any manner or terminate the trust and order distribution of the trust property child age has two children age sec_39 and sec_42 a state court order has determined that the reference in the will to child 3’s children does not include adopted children and refers only to her two natural children therefore the court has determined that child 3’s two children have vested remainders in the trust the current trustees child and child of trust in a petition filed with the court stated that they would exercise the powers conferred upon them under the will to distribute the trust assets outright in equal shares to child 3’s children if child was deceased therefore a state court has approved a modification of the trust under which the trust is to be terminated and the assets transferred to a new inter irrevocable inter_vivos_trust with child as trustee the terms of trust and of the new trust are to be identical except that under the new trust the power of any beneficiary surviving as trustee to distribute trust principal to himself or herself shall be exercisable only for his or her health education and support as provided in sec_64 of the code of state as amended ii the assets of the new trust upon child 3’s death will be distributed equally to child 3's two children or the estate of a deceased child and iii the current trustees will be discharged and child will be appointed as the trustee of the new trust the court determined that this modification was a proper construction of the provisions of the will on the basis of applicable state law and the position taken by the trustees ie that they would exercise the powers conferred upon them under the will to distribute trust assets outright in equal shares to the children if child were deceased the order was issued date in the present case trust was irrevocable on date and no additions actual or constructive have been made to trust after that date you have requested the following rulings i that the proposed distribution of trust’s assets to the new trust will not cause trust the new trust or any beneficiary to recognize gain_or_loss under sec_61 and sec_1001 of the internal_revenue_code that each asset transferred to the new trust from trust will have the same basis and holding_period under sec_1015 and sec_1223 in the hands of the new trust as each asset had at the time of the transfer that the proposed modifications and construction do not cause trust to lose its exempt status under sec_2601 that the beneficiaries of trust or the new trust have not made a gift as a result of the proposed modifications and construction of trust and the assets of trust and the successor trust will not be includible in the gross_estate of child under sec_2041 plr-126221-01 ruling_request and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property will be the excess of the amount_realized from the sale over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchange properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not give the trustee authority to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement among the trustees and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 holds that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 here the original trust instrument conveys authority to the trustees to make any distribution of the principal as they think proper and necessary for the comfort of child or her children therefore a modification of trust under which one-half of the assets go to each child of child upon the death of child is within the authority of the original trust instrument and does not constitute an exchange within the meaning of sec_1001 similarly the restriction of the power of any beneficiary serving as trustee to distribute trust principal to himself or herself only for his or her health education and support as provided in sec_64 of the code of state as amended is within the authority of the original trust instrument and does not constitute an exchange within the meaning of sec_1001 based on the information submitted and the representations made in the ruling_request the beneficiaries will possess the same interests before and after the trust modification therefore under 499_us_554 any properties exchanged are not materially different and there is no realization of gain_or_loss accordingly the proposed distribution of trust’s assets to the new trust plr-126221-01 does not cause trust the new trust or any beneficiary to recognize gain_or_loss under sec_61 and sec_1001 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person accordingly we conclude that the basis of the assets in the new trust will be same as the basis of those assets in trust before the transfer in addition we conclude under sec_1223 the new trust’s holding_period for an asset transferred to it by trust will include trust’s holding_period for the asset at the time of the transfer ruling_request sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date plr-126221-01 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 and provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification will not result in the shift of a beneficial_interest to a lower generation beneficiary if the modification does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case the proposed modifications and construction of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to modification further the proposed modification will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made the proposed modification will not cause trust or the new trust to lose its exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 ruling_request sec_2501 imposes a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit plr-126221-01 of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not deemed to be a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date is considered a release of the power in the present case as construed by the state court each beneficiary has the same interest before and after the transfer to the new trust accordingly the beneficiaries of trust or the new trust have not made a gift as a result of the proposed modifications and construction in addition the assets of trust are not included in the gross_estate of child because only the trustees not child who was not a trustee possessed the power to distribute principal to child furthermore as trustee of the new trust any discretion to distribute corpus to herself is limited by an ascertainable_standard and is not a general_power_of_appointment accordingly the assets of the new trust will not be includible in the gross_estate of child the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries sincerely yours lorraine e gardner enclosure copy for sec_6110 purposes cc
